RESOLUCIÓN
Por plantear el recurso una cuestión constitucional sus-tancial y novedosa —de vital importancia pública— el Tribunal acoge el recurso presente para así brindarle a las partes una oportunidad de exponer, con mayor detalle, sus respectivas posiciones. Este trámite del Tribunal no pre-juzga el asunto.
Debido a su importancia, el Tribunal le dará considera-ción prioritaria para su adjudicación más pronta.
Lo acordó el Tribunal y certifica la señora Subsecretaria General. El Juez Presidente Señor Andréu García emitió un voto particular. Los Jueces Asociados Señor Negrón García y Señor Rebollo López emitieron votos disidentes.
(Fdo.) Carmen E. Cruz Rivera Subsecretaría General